Citation Nr: 1710247	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial evaluation for low back disability, rated as 10 percent disabling between November 30, 2009 and July 8, 2014, and as 20 percent disabling thereafter.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In June 2014, the Board remanded the issue on appeal for additional development.  The case is again before the Board for appellate review.    

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in November 2014.   


FINDINGS OF FACT

1.  Prior to July 8, 2014, lower back disability was not been manifested by ankylosis, incapacitating episodes, forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or severe muscle spasm or guarding that caused abnormal gait or abnormal spinal contour.  

2.  From July 8, 2014, pain free forward flexion has been limited to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent, for service-connected lower back disability, had not been met prior to July 8, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016). 

2.  From July 8, 2014, the criteria for a 40 percent rating, for service-connected lower back disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist the Veteran in the development of his claim.  The AOJ satisfied its duty to notify in a letter to the Veteran dated in December 2009.  The AOJ notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claim for back disability has been granted.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period which adequately address the higher rating claim addressed here.    

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Higher Initial Rating

On November 30, 2009, the AOJ received the Veteran's service connection claim for back disability.  In the July 2010 rating decision on appeal, the AOJ found service connection warranted, effective the date of claim.  See 38 C.F.R. § 3.400 (2016).  The AOJ assigned an initial disability rating of 10 percent for the back disability.  The Veteran then appealed the assigned rating to the Board.  During the pendency of the appeal, in a November 2014 rating decision, the AOJ increased the assigned disability rating from 10 to 20 percent, effective July 8, 2014.  In the decision below, the Board will consider whether higher disability ratings have been warranted at any time from November 30, 2009.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

Thoracolumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  When rating under the former formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  A rating under the latter formula is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  VA should then select whichever formula results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings of 10, 20, 40, 50, 60, and 100 percent are authorized for thoracolumbar disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  As the Veteran's disability has been rated as at least 10 percent disabling during the appeal period, the criteria for higher ratings will be addressed.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  And 40, 50, and 100 percent ratings are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In this matter, the evidence consists of June 2010 and July 2014 VA examination reports, VA and private treatment records, evidence from SSA, and lay statements from the Veteran.  This evidence indicates that, from July 8, 2014, a higher rating has been warranted for lower back disability.  

	Prior to July 8, 2014

The evidence dated prior to July 8, 2014 does not approximate the criteria for the next-highest rating of 20 percent - i.e., the evidence does not indicate ankylosis, incapacitating episodes, forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.

The June 2010 VA examiner diagnosed the Veteran with status herniated disk at the L5-S1 level.  In the report, the examiner noted the Veteran's complaints of pain and limitation in the lower back, and neurological symptoms into his left leg.  The examiner noted the Veteran's complaints of stiffness, fatigue, spasm, weakness, and numbness.  The examiner described the Veteran as "alert and cooperative and ... a rather poor historian."  The examiner stated that palpation of the "paravertebral muscles seems to elicit significant pain with barely touching the skin particularly noted on the left side and even gentle percussion over the spinous processes seems to cause the patient a considerable amount of pain."  The examiner further indicated that the Veteran "tends to exaggerate his disability and pain out of proportion to the physical findings."  On examination, "[n]o abnormalities of station or gait are noted as he walks from the waiting room to the examination room and also as he walks around the examination room and sits in the chair and out of the chair and gets off and on the examination table with apparent ease."  The examiner noted pain-free forward flexion to 80 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The examiner observed no changes in range of motion following repetitive testing.  The examiner found normal reflexes, negative straight leg raising test bilaterally, and "no present discernible sensory/motor neurological deficit in the lower extremities."  The examiner described the back as "totally normal to inspection."  

The Board reviewed private and VA treatment records dated between November 2009 and July 2014.  These records note the Veteran's complaints of back pain and limitation of motion, and of right leg radicular pain.  The records also detail treatment of his complaints, to include physical therapy.  Records dated from 2011 to 2013 even indicate steroid injections to treat back pain.  But none of the records indicates evidence of ankylosis, incapacitating episodes, forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or guarding severe enough to alter gait or spinal contour.  In fact, a July 2014 private report included in materials received from SSA notes 70 degrees forward flexion, combined range of motion exceeding 120 degrees, and normal muscle strength, sensation, and reflexes in the lower extremities.  The evidence dated between 2009 and 2014 does note the Veteran's complaints of muscular symptoms in the lower back, and of the use of a cane.  However, the evidence does not indicate that spasm has been severe enough to affect gait.  Indeed, in the VA treatment records and in the July 2014 private report from SSA, the Veteran's gait was described on multiple occasions as nonantalgic.    

Based on the foregoing, the criteria for a rating in excess of 10 percent were not met prior to July 8, 2014. 

	Since July 8, 2014

Since July 8, 2014, however, the evidence has approximated the criteria for a 40 percent rating - the evidence has indicated forward flexion limited to 30 degrees by pain.   

The July 8, 2014 VA examiner noted the Veteran's complaints of pain and limitation in the lower back, and neurological symptoms into his right leg.  On examination, the examiner noted no muscle spasm, and found no guarding that affected gait or spinal contour.  The examiner found no muscle atrophy and found normal muscle strength, reflexes, and sensation in the lower extremities.  The examiner also found no ankylosis and no incapacitating episodes due to IVDS.  The examiner did find mild radicular pain into the right leg, and noted a positive straight leg raising test.  Further, the examiner found forward flexion limited by pain to 30 degrees, and indicated that the Veteran could not perform repetitive testing due to pain on motion.  

Based on the foregoing, the criteria for a higher rating have been met since July 8, 2014.  As the Veteran's pain free forward flexion has been noted as 30 degrees or less, a 40 percent rating is warranted under the General Rating Formula for Diseases and Injuries of the Spine.  A rating higher than 40 percent is unwarranted, however, under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes - the evidence indicates that the Veteran does not have ankylosis, and has not experienced incapacitating episodes.   38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.

In assessing the higher initial rating claim, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the medical evidence is more credible on the more complex medical matters addressed here, such as the degree of impairment in the spine.  And this evidence preponderates against the claim that he has more functional impairment in his spine than noted by examiners.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay evidence pales into insignificance when compared with the far more probative objective record, and the findings by the neutral and informed June 2010 and July 2014 VA examiners.  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's assertions regarding his higher initial rating claim.  

In sum, the evidence indicates that a rating in excess of 10 percent was unwarranted prior to July 8, 2014.  The evidence does not show prior to that date forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, muscle spasm or guarding that caused abnormal gait or abnormal spinal contour, incapacitating episodes, or ankylosis.  Since then, a 40 percent rating has been warranted based on the July 2014 VA examiner's finding that the Veteran's forward flexion was limited to 30 degrees by pain.  See Deluca, supra.   

      Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2016).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's service-connected disability and its symptomatology.  The Board has specifically considered the rating criteria addressing the lower back disability, particularly the degree to which the disorder disables the Veteran's function.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorder fails to capture all the service-connected disabilities experienced.  In this matter, the Veteran is also service-connected for radiculopathy into his right lower extremity, and for psychiatric disability, which is rated 100 percent disabling.  The Veteran has not indicated, and the medical evidence has not suggested, that the back disability is worse when considered in combination with the other service-connected disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).










(CONTINUED ON THE NEXT PAGE)


ORDER

Prior to July 8, 2014, entitlement to an initial rating in excess of 10 percent for low back disability is denied.  

Since July 8, 2014, entitlement to a 40 percent rating for low back disability is granted, subject to laws and regulations governing the payment of monetary awards.  



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


